Citation Nr: 0315734
Decision Date: 05/13/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-11 839	)	DATE MAY 13, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the veterans death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002). 


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran had active service under the following circumstances:  beleagured from December 1941 to April 1942, prisoner of war (POW) from April 1942 to August 1942, no casualty status from August 1942 to March 1945, and regular Philippine Army service in April 1945.  The appellant is the surviving widow of the veteran.

Service connection for the cause of the veterans death was initially denied by rating action of March 1998.  The appellant was notified of this determination in April 1998.  Thereafter, the appellant submitted additional argument and evidence during 1998.  Since the evidence was received prior to the expiration of the appeal period, the RO properly reconsidered the claim on a de novo basis.  

The appellant has made a claim for benefits under 38 U.S.C. § 1311(a)(2) or 38 U.S.C. § 1318, in which she seeks to reopen a claim that was finally decided during the veterans lifetime on the grounds of new and material evidence.  The Board has imposed a temporary stay on the adjudication of these claims in accordance with the directions of the United States Court of Appeals for the Federal Circuit in National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  In that decision the Federal Circuit directed the Department to conduct expedited rulemaking proceedings which consider why certain regulations38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106which foreclose the reopening of all total disability claims filed during the veterans lifetime except for CUE situations, do not address why other grounds for reopening proceedings (in addition to CUE) should not also be allowed.  The Federal Circuit held that VA must consider the various interpretations of the two statutes and make a rational selection among the alternatives with supporting explanation.  The temporary stay on the adjudication of affected 38 U.S.C. §§ 1311(a)(2) and 1318 claims, including the claim in this case, will remain in effect pending the completion of the directed rulemaking and lifting of the stay.  


REMAND
 
The appellant has asserted entitlement to DIC under 38 U.S.C.A. § 1318, but has not articulated a theory of entitlement.  The RO, in an attempt to clarify the issue, requested by letter in December 2000 that the appellant respond with her theory within 60 days.  The appellant failed to respond and the RO certified her appeal to the Board.  

In addition to the issue noted above for hypothetical entitlement to total disability, a review of the record also suggests that the appellant has advanced a theory of entitlement on the basis that the RO committed clear and unmistakable error in its April 1993 rating decision, which denied the veterans claim for service connection for generalized arteriosclerosis and arteriosclerotic heart disease with congestive heart failure.   The Board notes that the appellant, by letter dated in June 1998, asserts that the veterans heart disease was related to his captivity as a prisoner of war.  She further contends that the veteran suffered from ischemic heart disease and that his heart disease was the true cause of death.  The appellant attempts to support this contention with a report from Dr. P.B.T., a private physician who states that he treated the veteran for ischemic heart disease five months before his death.   While the appellant might be asserting additional error, the record does not readily indicate any other assertions.  Although the RO properly advised the appellant of the provisions of 38 U.S.C.A. § 1318 by a December 2000 letter, the RO failed to adjudicate the appellants claim on the basis of clear and unmistakable error.  The Board is remanding this matter for further adjudication.

Accordingly, to ensure that the VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
2.  The RO should adjudicate the issue of whether the RO committed clear and unmistakable error in the rating decision dated in April 1993.  

3.  The RO should obtain a medical opinion from an appropriate medical provider to determine the nature and etiology of the veterans heart disorder. The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination in conjunction with the examination.  After a review of the evidence in the claims folder, including service, private and any VA medical records, the provider should express an opinion as to the following:

(a) what is the degree of medical probability that the veterans heart disease was singly, or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto;

(b) what is the degree of medical probability that the veterans heart disorder contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death;  

If the provider can not answer any of the above questions without resort to speculation, he or she should so indicate.

4.  Thereafter, the RO should review the claims file to ensure that all of the above requested development has been completed in full.  In particular, the RO should ensure that the required opinion is in compliance with this remand and if they are not, the RO should implement corrective procedures.

5.  After the completion of any development deemed appropriate in addition to that requested above, the RO should readjudicate the issue of entitlement to service connection for cause of death.

6. Thereafter, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case, and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome as to this issue.  The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


